 Case: 4:19-cv-00470-SPM Doc. #: 33 Filed: 04/21/20 Page: 1 of 2 PageID #: 271



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 SIMON GEBREGZIABHER,                               )
                                                    )
                 Plaintiff,                         )
                                                    )
         v.                                         )          Case No. 4:19-CV-00470-SPM
                                                    )
 MARCUS BUSH, et al.,                               )
                                                    )
                 Defendants.                        )

                                 MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion for Appointment of Counsel. (Doc.

29). “There is no constitutional or statutory right to appointed counsel in civil cases.” Phillips v.

Jasper Cty. Jail, 437 F.3d 791, 794 (8th Cir. 2006). The appointment of counsel for an indigent

plaintiff in a civil matter lies within the discretion of the Court. Id. See also 28 U.S.C. § 1915(e)

(“The court may request an attorney to represent any person unable to afford counsel.”). “The

standard for determining the necessity of appointed counsel is whether both the indigent litigant

and the court would benefit from the assistance of counsel.” Edgington v. Missouri Dept. of Corrs.,

52 F.3d 777, 780 (8th Cir. 1995), abrogated on other grounds, Doe v. Cassel, 403 F.3d 986, 989

(8th Cir. 2005) (citations omitted). This determination requires consideration of several factors,

including “the factual complexity of the issues, the ability of the indigent person to investigate the

facts, the existence of conflicting testimony, the ability of the indigent person to present the claims,

and the complexity of the legal arguments.” Phillips, 437 F.3d at 794.

       After consideration of the relevant factors in this case, the Court finds that appointment of

counsel is not warranted at this time. The action appears to involve straightforward questions of

fact and no particularly complex issues of law. Plaintiff appears to be able to clearly present and


                                                 −1−
 Case: 4:19-cv-00470-SPM Doc. #: 33 Filed: 04/21/20 Page: 2 of 2 PageID #: 272


investigate his claims. He has filed two very clear, well-organized complaints, showing that he is

capable of organizing his thoughts and presenting his claims to the Court. The Court concludes

that the appointment of counsel would not be of sufficient benefit to the Court or to Plaintiff to

warrant appointment of counsel at this time. Accordingly,

       IT IS HEREBY ORDERED that Plaintiff’s Motion for Appointment of Counsel. (Doc.

29) is DENIED, without prejudice.




                                                SHIRLEY PADMORE MENSAH
                                                UNITED STATES MAGISTRATE JUDGE

Dated this 21st day of April, 2020.




                                              −2−
